This Office Action is in response to a communication made on June 28, 2022.
Claims 1 and 9 have been amended by the Applicant
Claims 4 and 14 have been cancelled by the Applicant
Claims 1-3, 5-13 and 15-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-3, 5-13 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-3 and 5-8): 
“A method for training an adaptive bitrate (ABR) controller comprising: retrieving content metadata for a content cluster, the content metadata comprising a bitrate ladder, a segment size, and a playback buffer, wherein the content cluster includes multiple segments of different bitrates and segment sizes, wherein multiple content clusters correspond to a larger content available for streaming to a client;” and “for each content segment within a given content cluster: at the ABR controller,” is disclosed in cited prior art by Navali;
“method for training… determining a network scenario for the streaming to the client based on received network information, wherein the network information includes throughput, and wherein the determined network scenario is one of multiple possible network scenarios that account for client mobility;” is disclosed in cited prior art by Ickin;
“determining a content bitrate based on the content metadata and the determined network scenario; determining a reward associated with the content bitrate for the respective content segment and network scenario, wherein the reward comprises a quality of experience score for streaming the content segment with the content bitrate; normalizing the reward based on the network information and content metadata to generate a normalized reward,”, “using reinforcement learning, training the ABR controller based on the normalized reward to increase the quality of experience when choosing bit rates for the content segment in the possible network scenarios”  is disclosed in a related prior art by Gairuboina (WIPO Application Pub. No. WO 2020/175866) in [0012],[0039], [0076],[0097], [0129] shows a system which maximizes QoE using reinforcement learning processing in an edge/MEC server, simulates network scenario/traces, and outputs bitrate. However Gairuboina does not show normalizing the reward based on the network information and content metadata to generate a normalized reward,”, “using reinforcement learning. A related prior art by Puente (WIPO Application Pub. No. WO 2021/0133368) Fig.1 and claim 4, claim 5 shows using network scenarios and reinforcement learning and reward for mapping bitrate to QoE;
“wherein the normalizing differs between mobile and stationary network scenarios;” is disclosed in cited prior art by Rai;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Navali, Ickin, Gairuboina, Puente and Rai to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 9 (and its dependent claims 10-13 and 15-20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458